     Case 4:19-cv-01622 Document 7 Filed on 06/17/19 in TXSD Page 1 of 1




                     UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS


Angelia Johnson

v.                                          Case Number: 4:19−cv−01622

Conn Appliances, Inc.




                             NOTICE OF SETTING

TAKE NOTICE THAT A PROCEEDING IN THIS CASE HAS BEEN SET FOR
THE PLACE, DATE AND TIME SET FORTH BELOW.


Before the Honorable
Vanessa D Gilmore
PLACE:      Courtroom 9A
            United States District Court
            515 Rusk Avenue
            Houston, Texas 77002
DATE: 7/8/2019

TIME: 11:00 AM
TYPE OF PROCEEDING: Injunction Hearing
Motion to Disqualify − #4


Date: June 17, 2019
                                                       David J. Bradley, Clerk
